30 So.3d 719 (2010)
Johnnie CHILDS, Appellant,
v.
NFI NATIONAL FREIGHT and Gallagher Bassett Services, Inc., Appellees.
No. 1D09-0457.
District Court of Appeal of Florida, First District.
March 31, 2010.
*720 Keith C. Warnock of Keith C. Warnock, P.A., Daytona Beach, for Appellant.
Anna M. Jemjemian of Pallo, Marks, Hernandez, Gechijian & DeMay, P.A., Daytona Beach, for Appellees.
PER CURIAM.
We affirm on the merits, reverse the denial of costs to claimant for successfully resisting the fraud defense, and decline at this juncture to review the order finding entitlement to costs and fees, since no amounts have been determined.
KAHN, BENTON, and CLARK, JJ., concur.